DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of compound 79 from base claims 1, 9-10, 19, and 28, in the reply filed on 05/24/2022, is acknowledged.  The traversal is on the ground(s) that the search for the plurality of compounds in each of base claims 1, 9-10, 19, and 28 could allegedly be accomplished without undue burden.  This is not found persuasive because Applicants provide no justification for how the many compounds from each of the base claims 1, 9-10, 19, and 28 could be searched without undue burden.
In contrast, the Examiner established justification for the Election of Species Requirement under national stage/’371 practice (35 U.S.C. 371) within pages 5-6 of the previous Office Action by explaining how the alternative species from each of base claims 1, 9-10, 19, and 28 do not all share a common structure and how/why these alternatives do not all belong to a recognized class of chemical compounds.  Furthermore, the Examiner then contrasted two exemplary species from base claims 1, 9-10, 19, and 28:  compound 12 and compound 1 to show how the above is true.
Applicants have not altered the base claims since the mailing of the Election of Species Requirement and therefore, the justification for an Election of Species Requirement remains solid.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected the compound 79:  
    PNG
    media_image1.png
    137
    397
    media_image1.png
    Greyscale
  .  A search (following Markush search practice) for the elected compound retrieved applicable prior art and double patent art.  See “SEARCH 6” (conducted in Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Therefore, the Markush search will not be extended unnecessarily to additional species of base claims 1, 9-10, 19, and 28 in/for/during this Office Action.
Note, too, that the instant application’s inventor/assignee/owner names were reviewed in PALM and PE2E SEARCH Databases (for double patent references claiming Applicants’ elected compound 79) and retrieved one double patent reference.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that even though all claims have been examined on the merits (no claims are withdrawn) that the full scope of base claims 1, 9-10, 19, and 28 have not yet been searched in accordance with Markush search practice.  Only the elected species (compound 79) from base claims 1, 9-10, 19, and 28 have been searched for prior art and double patent art.
Examiner envisions many more rounds of RCE to individually search each of the compounds 1-85 of each of the base claims 1, 9-10, 19, and 28 and report prior art following Markush search practice.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search for additional species of base claims 1, 9-10, 19, and 28 that finds prior art against any one species in one or more of these base claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/251,469
This Office Action is responsive to the amended claims of May 24, 2022.
Claims 1-2, 4, 6-7, 9-11, 14, 16-17, 19-20, 23, 25-26, 28-29, 32, and 34 have been examined on the merits.  Claim 1 is currently amended.  Claims 2, 4, 7, 11, 17, 20, 26, and 29 are previously presented.  Claims 6, 9-10, 14, 16, 19, 23, 25, 28, 32, and 34 are original.
Priority
Applicants identify the instant application, Serial #:  17/251,469, filed 12/11/2020, as a national stage entry of PCT/US2019/036928, International Filing Date: 06/13/2019, which claims priority from the following U.S. Provisional Applications:  62/684,467, filed 06/13/2018; and from 62/684,509, filed 06/13/2018.
The effective filing date is the International Filing Date of June 13, 2019 since the full scope of each instant claim does not find support in either U.S. Provisional application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2022, 02/23/2022, 08/06/2021, and 02/11/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The Specification is objected to since this application contains “Novel” in the application title.  The title of the invention is not descriptive.  “Novel”, “New”, “Improvement” and “Improvement of” are not permitted in the title.  See MPEP 606.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  -- [[Novel]] Modified Tetracyclines for Treatment of Alcohol Use Disorder, Pain, and Other Disorders Involving Potential Inflammatory Processes -- .
Claim Objections
Claim 1 is objected to for having an improper claim status identifier.  While claim 1 is currently identified as “Previously Presented” it contains an addition (underlined) “selected from the” in line 2.  Please revise claim 1 to -- (Currently Amended) -- to reflect this claim modification.
Claim 4 is objected to for not containing a right parenthesis after the abbreviation of “SUD”.  This occurs frequently throughout the claim-set, see for example, claims 10, 19, and 28.  Please fix all occurrences wherever they might occur in the claims.
Claim 28 is objected to for containing limitations within parentheticals (see step a) wherein “tobacco use, pain, or proinflammatory disorders from a set of patients” is contained within parentheticals that should have just been limited to the abbreviation (SUD)).  While abbreviations can be demarcated by parentheses, it is improper to put limitations that are not abbreviations within parentheses.  The Examiner also counts at least two other occurrences where limitations are improperly surrounded by parentheticals (see, for example, step d)).
This objection applies to claims 29, 32, and 34 since these claims depend on claim 28 but do not remedy the rationale underpinning the objection against claim 28.
Claim 28 is objected to for having a long description of the modified cycline compounds of formula 1 to 85 in step b).  While the Examiner currently believes this is just broad and not indefinite, the Applicants are asked to revise step b) so that it is clear what the candidate drug is:  is said drug one of Formulae 1 to 85 (from claim 1) or is it a modification thereof which could have halogen, acetyl, ester, methyl ester substituents (current wording in last two lines of step b)).
Claims 29, 32, and 34 are similarly objected to since these claims depend on claim 28 but do not remedy the rationale underpinning the objection against claim 28.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Here, Applicants drafted a limitation to “prodrugs” in base claims 1 and 9.  However, Applicants provides no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
For these reasons, claims 1 and 9 are rejected as lacking written description.  Claims 2, 4, and 6-7 are similarly rejected since these claims depend on base claim 1 but do not remedy the rationale underpinning the rejection against claim 1.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 14, 16-17, 19-20, 23, 25-26, 28-29, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claims 9-10, 19, and 28 contain reference to “Formula 1 to 85” but do not either refer back to base claim 1 or provide illustrations of said compounds of formulae 1 to 85.
As currently drafted, the metes and bounds of claims 9-10, 19, and 28 are undefined (hence rendering claims 9-10, 19, and 28 indefinite) since the artisan does not know to what specific compounds Formulae 1 to 85 make reference.
The claims 11, 14, 16-17, 20, 23, 25-26, 29, 32, and 34 are similarly rejected as these claims make reference to base claims 9-10, 19, and 28 but do not remedy the rationale underpinning the rejection against these base claims.
This rejection can be rendered moot by making reference to -- Formulae 1 to 85 of claim 1 -- in all relevant claims.
The term “including” followed by “for opioids, tobacco use, pain, or proinflammatory disorders” in line 2 of claim 28 render the metes and bounds of claim 28 undefined (hence rendering claim 28 indefinite).
As drafted, the artisan does not know if the limitations “for opioids, tobacco use, pain, or proinflammatory disorders” are merely exemplary or are required limitations of the claim.
Claims 29, 32, and 34 are similarly rejected as indefinite as these claims refer back to claim 28 but do not remedy the rationale underpinning the rejection of claim 28.
To render moot this rejection, the Examiner recommends revising the first three lines of claim 28 to:  -- A method of evaluating a candidate drug believed to be useful in treating Alcohol Use Disorder (AUD), Substance Use Disorder (SUD), [[including for]] opioid[[s]] use, tobacco use, pain, or proinflammatory disorders, the method comprising: -- .
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 14, 17, 20, 23, 26, 29, and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claims 11, 14, and 17 do not properly further limit base claim 10 as “the molecule” appears in claims 11, 14, and 17 but not in base claim 10.
Dependent claims 20, 23, and 26, drawn to “the molecule” fails to further limit base claim 19 which does not contain “molecule”.
Dependent claim 29 uses “the molecule” but does not properly further limit base claim 28 as “molecule” is not to be found in claim 28.  Don’t Applicants intend -- the candidate drug -- (wording used in base claim 28)?
Claim 32 is similarly rejected as this contains “the molecule”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9-11, 14, 16-17, 19-20, 23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEVY (WO 03/005971 A2).  Please note that due to system constraints, the 157-page LEVY reference was divided into three separate files:  LEVY Part 1 of 3; LEVY Part 2 of 3; and LEVY Part 3 of 3 each about 50 pages in length.
The reference LEVY teaches the modified tetracycline compound/molecule:

    PNG
    media_image2.png
    197
    429
    media_image2.png
    Greyscale
 (page 32), or pharmaceutically acceptable salt, prodrugs (page 27), and tautomers thereof (page 79), which anticipates Applicants’ elected molecule/compound 79 of base claim 1.  Levy also teaches pharmaceutical compositions thereof (page 5) of instant claim 9.
	Furthermore, the limitation “wherein the doxycycline, minocycline, and tigecycline structures are modified to prevent binding of the molecule to a ribosome” does not apply since the compound 79, above, is not doxycycline, minocycline, and tigecycline (although the compound, above, could be considered a tautomeric variant thereof (anticipates claims 14 and 23)).  Alternatively, the interpretation that these structures are modified in order to perform the function/exhibit the property of preventing binding with ribosomes could be seen/viewed/interpreted as a property/function in and of itself.  This would inherently anticipate the relevant part of claim 1 and the entirety of claims 6, 16, and 25.
	Moreover, the limitations of claims 2 and 4 are presumed inherent as the associated structure is taught by the prior art reference LEVY.  See MPEP 2112.01:  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”
	Moreover, the LEVY reference teaches the pharmaceutically acceptable buffer, excipient, filler, or carrier (page 80) of instant claims 7, 17, and 26.  Additionally, LEVY teaches the compound, above, can be administered orally (page 81), enterally, intramuscularly (page 85), parenterally (page 81), intravenously, or intraperitoneally (page 85) of instant claims 7, 17, and 26.
	Furthermore, LEVY also teaches a method of administering the compound, above, to treat a proinflammatory disease (page 9); said compound may or may not have antibacterial (antimicrobial) activity (page 13).  This anticipates claims 2, 4, and 10-11.  The Examiner believes that inherent to this process is the process of first identifying the patient/subject to administer the compound, above, to, as the healthy are not in need of a medicament, but rather the sick.  Thus, LEVY inherently anticipates claims 19-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-7, 9-11, 14, 16-17, 19-20, 23, 25-26, 28-29, 32, and 34 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 18-21, and 23-27 of copending Application No. 16/973,896 (reference application).  The instant claims of 05/24/2022 and the co-pending reference claims of 06/01/2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the reference claim 2 (see last row of reference page 4 of 20) anticipates the elected compound 79 (last row within instant page 31 of 38) of instant claim 1.  The method of treating Substance Use Disorder of reference claims 1-3 anticipate the same of instant claims 10-11 and the intended use of claim 4.
Furthermore, reference claim 3 anticipates instant claim 2.  Reference claims 5-6 anticipate instant claim 1.  
Moreover, the modifications of reference claim 7 anticipates the same in instant claims 6 and 16.  The buffers, excipients, fillers, or carriers of reference claim 8 anticipate the same of instant claim 7 and 17.  The administration routes of reference claim 9 anticipate the same of instant claim 7 and 17.
The reference Specification discloses a pharmaceutical composition (page 24) comprising said compound and a pharmaceutically acceptable salt thereof (page 14), thereby anticipating instant claim 9.
Furthermore, the reference claim 23 anticipates instant claim 14.
Additionally, the method of reference claims 19-21 and 23-27 anticipate the same of instant claims 19-20, 23, and 25-26.  The method of reference claims 10, 11, and 18 anticipate the same of instant claims 28-29, 32, and 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625